 

Case 2:03-cv-72701-AJT ECF No. 373 filed 10/15/19 PagelD.6419); Page 1 of 5 U
CLERK’S OFFICE

UNITED STATES DISTRICT COURT OCT 15 2019
EASTERN DISTRICT OF MICHIGAN U.S. DISTRICT COURT

SOUTHERN DIVISION EASTERN MICHIGAN

MICHAEL WARD, CASE NO. 03-CV-72701

Petitioner, HON. ARTHUR J. TARNOW

v Senior USDI

REQUEST ORAL ARGUMENT
REQUEST EVIDENTIARY HEARING
REQUEST APPOINTED COUNSEL

HUGH WOLFENBARGER, et al.,

Respondents.

PETITIONER'S MOTION.FOR ORDER
FINDING. AND. SANCTIONING/PROSECUTING
RESPONDENT AGENT. "PERJURY"

Petitioner, MICHAEL WARD, moves this Honorable Court for an
order finding that Respondent's agent Diana Judge (MDOC Records
Administrator), knowingly and intentionally committed the Federal
felony act of "perjury"; and that Respondent's counsel, Mich. Asst
Attorney General dJohn §&, Pallas, knowingly and intentionally
conspired, aided and abetted that "nerjury", all to obstruct
justice and to Petitioner Ward's injury and prejudice, as relating
to the outcome of the above captioned cause. More specifically:

1. Reference John Pallas's notice of e.filing, and affidavit of
Diana Judge, submitted by Mr. Pallas to this Court, under cover of
Petitioner's pending MOTION FOR RECONSIDERATION, dated 8/14/19, as
EXHIBITS 7-7b.

a) On 3/8/12 at 11:08 a.m. EST, John Pallas did e.file with
this Court, in the above captioned cause, the affidavit of his

client, Diana Judge, dated and sworn to under penalty of perjury on

3/5/12.

ee
4/ And suborned,
 

Case 2:03-cv-72701-AJT ECF No. 373 filed 10/15/19 PagelD.6420 Page 2of5

1) The intent of Pallas and Ms. Judge was to gain an
unfair and unconstitutional tactical advantage, in disregard of the
injury and prejudice caused unto Petitioner Ward, and with
disregard and deliberate indifference to the obstruction of justice
that the affidavit and its filing would have in this case above
captioned.

2. Quoting relevant portions of Ms. Judge's affidavit:
G§ 2 - "Theat, pursuant to a request from John S. Pallas,
Asst Atty General, I was directed to review the MDOC
records for Michael Charles Ward, #128267, to determine
if any references remained to the prisoner's convictions

for possession of marijuana and possession of LSD from
1971."

¢ & -“The files reviewed include the prisoner's Central
Office file, his Record Office file, his Counselor file,

his Audit file, his Education file and his Medical
file."

{ 6 - "That Records Administration staff conducted a
systematic and thorough review of these files."

" #%7 - "That any references in these records to the
prisoner's expunged 1971 convictions that were observed
during this review were redacted using a black felt-tip
pen,"

qS"It is my good-faith belief, based on the review
completed on 2/23/12, that there are no longer any

references tothe prisoner's expunged 1971. convictions
in. the above-named files,"

3. That, in fact, and now of record, Petitioner Ward, his
former Federal Defender, and Respondent's counsel Linus Banghart-
Linn have discovered literally hundreds of documents in the same
files reviewed by Diana Judge, containing direct and indirect
references and citstions to the 1971 convictions. See documents
filed as exhibits to Petitioner's pro-per supplemental brief; the
Federal Defender's supplemental brief; and Petitioner's pro-per

Reply Brief. And see, the "certificate of compliance," af Linus

-2-
 

Case 2:03-cv-72701-AJT ECF No. 373 filed 10/15/19 PagelD.6421 Page 3of5

Banghart-Linn, dated 9/6/19; NOTING Petitioner's objections to that
certification dated 9/12/19.

&. The sum total clearly indicating that it is most likely a
jury would convict on the charge of perjury, conspiracy and aiding
and abetting. ~

WHEREFORE, Petitioner prays this Honorable Court enter an
appropriate order and fact-finding, including helding a formal
evidentiary hearing permitting the subpoenaing of witnesses; and
imposing upon the named parties to perjury, sanctions, including
but not limited to monetary, and/or recommending to the U.S.

Attorney that Federal Criminal charges/indictment issue,

accordingly.

2 And subornatton,

Respectfully submitted),

  
   

Date: 10/10/19 ; - ,
Michael Ward #128267
Macomb Corr Fac
34625 26 Mile Rd
Lennox Twp., MI 48046

Petitioner/Pro-per

 
 

Case 2:03-cv-72701-AJT ECF No. 373 filed 10/15/19 PagelID.6422 Page 4of5
Date: 10/10/19

Re: Ward v Wolfenbarger, et al,
O3-cv-72701 (AIT)

  
  
 

Dear Clerk Judge Tarnow:

CLOSED for filing and the Court's consideration is one (1)
original of the below pleading. On this date, by way of separate
mailing I heve mailed a "judge's copy" to Judge Tarnow's chambers.

4. PETITIONER'S MOTION FOR ORDER FINDING AND
SANCTIONING/PROSECUTING RESPONDENT AGENT "PERJURY";

2, Certificate/Proof of Service - See herein below.

Thank you for your time and assistance in processing this
matter.

  
  
 

Sincerely,

  

M@chael Ward #128267
Macomb Corr Fac
34625 26 Mile Rd
Lenox Twp., MI 48048

 

Petitioner/Pro-per
CERTIFICATE/PROOF -OF SERVICE

I, MICHAEL WARD, Petitioner herein, certify and declare under
penalty of perjury that on 40/10/19, I placed a copy of the above
identified "PETITIONER'S SUPPLEMENT TO PENDING MOTION FOR
RECONSIDERATION, OFFERING A REALISTIC & EQUITABLE SOLUTION, w/Exh,
attachments #1, 2," in the U.S. Mail, 1st class postage prepaid,
addressed to the presiding judge, and opposing counsel of record:
HONORABLE Arthur 3. Tarnow, Senior USDIJ, U.S. District Court, E.D.
Mich., Theodore Levin U.S. Courthouse, 231 W. Lafayette Bivd.,
Room 124, Detroit, MI 48226; and LINUS BANGHART-LINN, Asst Mich
Attorney General, Criminal Appellate Division, P.O. Box 30217,
Lansing, MI 48909.

28 ust § 1746

 
  

a chael
Affiant/Petitioner
i
Case 2:03-cv-72701-AJT ECF No. 373 filed 10/15/19 PagelD.6423 Page5of5

Name: _ Michael ward #

MACOMB CORRECTIONAL FACILITY
34625 26 Mile Road

NaKHaverx, MI 48048
Lennox Tup.,

126267

            

a ONT as

nhankn Suet beer F

Pee TS 4

CLERK of the Court
U.S. District Court, €.D. Mich.
Theodore Levin U.S. Courthouse
231 W. Lafayette Blvd., Room 564
Detroit, MI 498276
